DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered.
 
Response to Amendment
Applicants’ submission, filed on 08/12/2022, in response to the rejection of claims 1-8 and 10 from the final office action (05/12/2022), by amending claims 1-8 and 10 is entered and will be addressed below.
Election/Restriction
Claim 9 remains withdrawn from further consideration pursuant to 37 CFR § 1.142(b) as being drawn to the nonelected invention of Group II drawn to a deposition method.

Claim Interpretations
The “a horizontal attitude” and “a vertical attitude”, consistent with prior arts, the attitude is the orientation of the major surface of the substrate/wafer.

The “a substrate holder configured to be able to hold a substrate” and “a relative position of the substrate holder and the substrate being changed“, of claim 1, the “substrate” is not part of the apparatus. The apparatus that is capable of using substrate/wafer of size equal to or smaller than the size of the holder, resulting in relative movement from rotating the holder, is considered read into these limitations.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

The ”a supporting portion“ of claim 1, Applicants’ Figures show the supporting portion 111, 112 is a bar/rod/stick.

The ” a rotating mechanism configured to rotate the substrate holder“ in claim 1, Applicants’ Specification describes “a device configured to rotate a substrate holder in a range of 80° to 100°” ([0021]). Otherwise, there is no description of the structure rotating mechanism. Therefore, 35 USC 112(a) and 112(b) are applied below.

The “a control unit” of claim 1, Applicants’ Specification describes “a computer … or the like” ([0072]).

The “a moving mechanism” of claim 5, and “the moving mechanism is a lifting mechanism” of claims 6-7, despites description of the function at [0020], [0023], [0033], there is no description of the structure of these mechanisms. Therefore, 35 USC 112(a) and 112(b) are applied below.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


The newly amended limitation “a conveying mechanism including a receiving portion with a placement surface configured to receive the substrate“ of claim 1, the “a conveying mechanism” is structurally modified by “a receiving portion”, and the “a receiving portion” is structurally modified by “a placement surface”. Therefore, both term are not considered as 112(f) and examined under BRI. 

Applicants’ Specification describes “The conveying mechanism 12 includes a receiving portion 121, an arm 122, and a driving unit 123” ([0019]). 


Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 10 are rejected under AIA  35 USC § 112(a) or pre AIA  35 USC § 112, first paragraph, as failing to comply with the written description requirement.
Claim 1 recites “a rotating mechanism configured to change a relative position of the substrate holder”, there is no description of the structure of the rotating mechanism in Applicants’ Specification.
Claim 5 recites “a moving mechanism” and claims 6-7 each recites “the moving mechanism is a lifting mechanism”, there is no description of the structure of these mechanism in Applicants’ Specification.

Applicants argue the structure of a rotating mechanism and a moving mechanism is supported in [0037]-[0042] and [0020], see the middle of page 6. The examiner cannot find any structure related to a rotating mechanism or a moving mechanism. Merely stating the same wording of rotating mechanism and a moving mechanism is not a structure description. If Applicants disagree, please point out exactly what is the structure of a rotating mechanism or a moving mechanism. 

The newly added limitation “wherein changing of the relative position of the substrate and the substrate holder is caused only by moving the substrate holder” of claim 10 does not have support in Applicants’ Specification.

Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a rotating mechanism configured to change a relative position of the substrate holder”, it is not clear what structure is required for a rotating mechanism. 

This portion of claim 1 will be examined as any mechanism that is capable of performing the stated function.

The newly added limitation “the second position is shifted from the first position to a side of the supporting portion such that the longest length of the placement surface is essentially as same as the length of the substrate”, it is not clear the cause and effect relationship before and after “such that”. The “the second position is shifted from the first position to a side of the supporting portion“ is a result of rotating the substrate holder 11 but the “placement surface“ is part of the conveying mechanism 12. Furthermore, “as same as” seems to be “the same as”.

This portion of claim 1 will be examined inclusive “the second position is shifted from the first position to a side of the supporting portion, the longest length of the placement surface is essentially as same as the length of the substrate” (without “such that”).

Claim 3 recites “a first supporting portion … a second supporting portion”, as claim 1 requires “a supporting portion“, it is not clear whether claim 3 requires two or three supporting portions.

Claim 5 recites “a moving mechanism” and claims 6-7 each recites “the moving mechanism is a lifting mechanism”, there is no description of the structure of these mechanism in Applicants’ Specification.

This portion of claim 5-7 will be examined as any mechanism that is capable of performing the stated function of each claim.

Dependent claims 2-8 and 10 are also rejected under USC 112(a) and 112(b) at least due to dependency to rejected claim 1.

The examiner suggests Applicants amend the claim language using functional description.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 8, and 10 are rejected under 35 U.S.C. 103 as obvious over Kilpi et al. (US 20150299859, hereafter ‘859) in view of Iseki et al. (US 6074515, hereafter ‘515). (Evidenced by Hasebe US 20120103256, hereafter ‘256 and Mahler US 5350455, hereafter ‘455). 
‘859 teaches all limitations of:
Claim 1: SUBSTRATE LOADING IN AN ALD REACTOR (title), Atomic Layer Deposition (ALD) ([0002], the claimed “A deposition apparatus comprising”):
 Substrates 120 are loaded to and unloaded from the loading chamber 102 via the loading port 101 by the loader 131. The loader 131 may be a robot. FIG. 1 shows the loader 131 comprising an extending loading arm 132 by which the loader grips a substrate 120. The loader 131 moves the substrate 120 that is horizontally oriented through the loading port 101 into the substrate holder 121 ([0048], the claimed “a substrate holder configured to be able to hold a substrate”); 
The substrate holder 121 has suitable supports 122a and 122b to hold the substrate 120 ([0048], 5th sentence, the claimed “the substrate holder including a supporting portion configured to support a substrate being held“);
Substrates 120 are loaded to and unloaded from the loading chamber 102 via the loading port 101 by the loader 131. The loader 131 may be a robot. FIG. 1 shows the loader 131 comprising an extending loading arm 132 by which the loader grips a substrate 120 ([0048], the claimed “a conveying mechanism including a receiving portion with a placement surface configured to receive the substrate, and being configured to convey the substrate in a horizontal attitude and to insert substrate into the substrate holder and remove an inserted substrate therefrom”, note a receiving portion, an arm, and a driving unit presents in the loader 131);
The substrate holder 121 is then turned 90 degrees to form a horizontal stack of vertically oriented substrates. And, the substrate holder 121 is lowered into the reaction chamber 103 by the lifting mechanism 141. The turning and lowering steps are illustrated by arrows 190 ([0049], 2nd sentence, the claimed “a rotating mechanism configured to rotate the substrate holder so as to set the substrate in a vertical attitude such that the supporting portion supports the substrate from a lower side, a relative position of the substrate holder and the substrate being changed”, when a smaller wafer is used, ‘256 is evidenced for wafer movement during rotation of the boat, see various figures, ‘455 is evidenced for “ it has proven to be problematical to arrange thin substrates of fragile material, such as wafers, on the substrate holder so that they will not slip off when the substrate holder is rotated to a vertical position”, col. 1, lines 15-19);
Turning back to the rightmost drawing of FIG. 2, during ALD processing, precursor vapor flows into the reaction chamber 103 from precursor vapor sources (not shown) via in-feed lines 106 … The flow direction within the reaction chamber 103 is from top to bottom between the vertically oriented substrates (and along the substrate surfaces) towards the exhaust line 105 ([0052], the claimed “a first chamber configured to accommodate the substrate holder rotated by the rotating mechanism in the vertical attitude, and to perform a deposition process with respect to the substrate”); 
All these deposition cycles form a timed deposition sequence that is controlled by a logic unit or a microprocessor ([0043], last sentence, the claimed “and a control unit, wherein the control unit performs first control to cause the conveying mechanism to make the substrate holder hold the substrate in the horizontal attitude at a first position when inserting the substrate into the substrate holder before the deposition process” because of loading process, and “the rotating mechanism is configured to rotate the substrate holder so as to set the substrate in the horizontal attitude after the deposition process” because of the unloading),
 As the substrate is not part of the apparatus, substrate of equal size of smaller size can be loaded into the holder 121 and processed in the chamber 103, as shown in the left hand side of Fig. 2, a smaller substrate 120 would fall by the action of gravity to touch the bottom of the holder 121, (this is similar to Applicants’ Specification “The movement amount of each substrate SB can depend on the arrangement of the substrate holder 11, for example, the number, material, positions, shapes, and the like of the supporting portions 111 and 112”, [0037], last sentence), the controller has to be programmed to accommodate this shift of substrate position, therefore, the claimed “the control unit performs second control to cause the conveying mechanism to receive the substrate in the horizontal attitude from the substrate holder at a second position when removing the substrate from the substrate holder after the deposition process”.  Or it would have been obvious to account for the substrate size difference and automatically set to control this difference instead of manually operate the loader 131,
when a smaller wafer is used, as evidenced by ‘256 and ‘455, the apparatus is operating as the claimed “the second position is shifted from the first position to a side of the supporting portion“.


‘859 teaches an extending loading arm 132 by which the loader grips a substrate 120 ([0048], 2nd sentence) instead of support from beneath the substrate. ‘859 does not teach the other limitations of:
Claim 1: such that the longest length of the placement surface is essentially as same as the length of the substrate.

‘515 is analogous art in the field of Apparatus For Processing Substrates (title), In a substrate processing apparatus receiving substrates held in a common carrier in a horizontal attitude, the substrates are transferred in the horizontal attitude from the common carrier to an exclusive carrier. The exclusive carrier is rotatable on a horizontal axis. By rotating the exclusive carrier, the substrates are turned from the horizontal attitude to a vertical attitude. Then, the substrates held in the vertical attitude are taken out of the exclusive carrier and transferred to a processing part for processing in the vertical attitude. This allows a simple and speedy turn of the plurality of substrates (abstract). ’515 teaches that The common carrier SC held in a special pod (not shown) is transferred over the carrier placing stage 221, and taken out of the special pod from underneath to be placed on the carrier placing stage 211 as shown in FIG. 1. … substrate transfer robot 21 (col. 3 line 54 to col. 6, line 4, i.e. placing stage 211 is part of robot 21), the holding plates 211 may take another form. For example, they may have a plurality of supporting pads SP as shown in FIG. 6B (col. 11, lines 29-31).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the gripper of the loading arm 132 of ‘859 with holding plate 211 of Fig. 6B of ‘515, for the purpose of a simple and speedy turn of the plurality of substrates, as taught by ‘515. 

‘859 further teaches the limitations of:
Claim 2: Substrates 120 are loaded to and unloaded from the loading chamber 102 via the loading port 101 by the loader 131 ([0048], the claimed “wherein the substrate is one of a plurality of substrates, the substrate holder is configured to hold the plurality of substrates”), 
The substrate holder 121 is then turned 90 degrees to form a horizontal stack of vertically oriented substrates ([0049], 2nd sentence, the claimed “and the control unit is configured to control the conveying mechanism and the rotating mechanism in the first control so as to set each of the plurality of substrates in a horizontal attitude and cause the substrate holder to hold the substrates arranged in a vertical direction”).  
Claim 3: The substrate holder 121 has suitable supports 122a and 122b to hold the substrate 120 ([0048], 5th sentence, the left hand side of Fig. 2 shows the location of the supports 122a and 112b same as Applicants’ lower left of Fig. 1, the claimed “wherein the substrate holder includes a first supporting portion configured to support the substrate in a vertical attitude on a lower side and a second supporting portion configured to support the substrate on a lateral side, and the first supporting portion is located on an opposite side to a side where the conveying mechanism accesses the substrate holder relative to the second supporting portion when the substrate holder holds the substrate in a horizontal attitude” note the access is the open side of the holder 121).  
Claim 4: SUBSTRATE LOADING IN AN ALD REACTOR (title, the claimed “wherein at least one of CVD (Chemical Vapor Deposition) and ALD (Atomic Layer Deposition) is performed in the first chamber as the deposition process”). 
	Claim 5: The lifting mechanism 141 lowers the substrate holder 121 to the position of the next substrate. The loader 131 moves the next horizontally oriented substrate 120 through the loading port 101 into the substrate holder 121, and so on. ([0048], last sentence), the substrate holder 121 is lowered into the reaction chamber 103 by the lifting mechanism 141 ([0049], 2nd last sentence, the claimed “further comprising a moving mechanism configured to move the substrate holder between an accessible position of the conveying mechanism with respect to the substrate holder and a position in the first chamber”).  
	Claim 6: Figs. 1-2 show the claimed “wherein the moving mechanism is a lifting mechanism, and the first chamber is located below the accessible position of the conveying mechanism with respect to the substrate holder”).  
Claim 8: The deposition reactors are connected by loading ports 401a, 401b and 401c, respectively, to a transfer chamber 460 residing in the center area. A single substrate loader (or loading robot) 431 at least partly residing in the transfer chamber 460 is configured to load each of the deposition reactors 400a-c (Fig. 4, [0062], last sentence), the loading device pick up and return station 405, the transfer chamber 460 and the loading chambers of the deposition reactors 400a-c are in vacuum ([0066], the claimed “further comprising a second chamber configured to perform another process with respect to the substrate, wherein the first chamber and the second chamber are each configured to prevent the substrate from being exposed to an atmosphere until a process is completed with respect to the substrate in both of the chambers”).  
Claim 10: FIG. 3A shows one rough example of turning by a rotating movement ([0054], the claimed “wherein changing of the relative position of the substrate and the substrate holder is caused only by moving the substrate holder”).
Alternatively, claims 1-6, 8, and 10 are rejected under under 35 U.S.C. 103 as obvious over ‘859 and ‘515, further in view of Letort (US 5468297, hereafter ‘297).
In case Applicants argue that it is not clear that the holder 121 of ‘859 will make smaller substrate drop due to gravity in vertical attitude.

‘297 is analogous art in the field of Wafer Boat For Supporting Silicon Wafers (title). ’297 teaches that A silicon wafer is vertically held by its engagement into two pair of notches, 12 and 13 (Fig. 1d, col. 2, lines 1-2).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted notches of ‘297 as the receiver of the supports 122a and 122b of ‘859 for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. As a result, a smaller substrate 120 would fall by the action of gravity to touch the bottom of the holder 121 in ‘859. Again, this is similar to Applicants’ Specification “The movement amount of each substrate SB can depend on the arrangement of the substrate holder 11, for example, the number, material, positions, shapes, and the like of the supporting portions 111 and 112” ([0037], last sentence).
Claim 7 is rejected under under 35 U.S.C. 103 as obvious over ‘859 and ‘515 (optionally with ‘297), as being applied to claim 5 rejection above, further in view of NAKASHIMA et al. (US 20090197402, hereafter ‘402).
‘859 teaches some limitations of:
Claim 7: The lifting mechanism 141 lowers the substrate holder 121 to the position of the next substrate. The loader 131 moves the next horizontally oriented substrate 120 through the loading port 101 into the substrate holder 121, and so on. ([0048], last sentence, the claimed “wherein the moving mechanism is a lifting mechanism”).  

The combination of ‘859 and ‘515 (optionally with ‘297) does not teach the other limitations of:
Claim 7: the first chamber is located above the accessible position of the conveying mechanism with respect to the substrate holder.  

‘402 is analogous art in the field of SUBSTRATE PROCESSING APPARATUS, METHOD FOR MANUFACTURING SEMICONDUCTOR DEVICE (title) FIG. 4 is a schematic view illustrating a boat which holds a wafer and is loaded into and unloaded from the inside and outside of the substrate processing apparatus ([0034]). ’402 teaches that Specifically, FIG. 12 is a vertical cross-sectional view taken along a cylindrical shaft direction of the process vessel 100, and FIG. 13 is a vertical cross-sectional view taken along a different direction orthogonal to FIG. 12 ([0106], 3rd sentence, i.e. chamber above the loading station and accessible position). 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have rearrangement the process chamber above the loading station, as taught by ‘402, to the apparatus of ‘859. It has been held that rearranging parts of an invention only involves routine skill in the art.  MPEP 2144.04 VI C.
Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive.
In regarding 35 USC 112(a) and 112(b) rejection, see the middle of page 6 to the top of page 7, Applicants’ amendment did not overcome the rejection as discussed above.
In regarding to 35 USC 102 or 103 rejection over Kilpi ‘859, Applicants argue that ‘859 does not teach that the second position is shifted from the first position to a side of the supporting portion such that the longest length of the placement surface is essentially as same as the length of the substrate, by calling Fig. 1 and 5 of ‘859, see the 2nd last paragraph of page 8. 
This argument is found not persuasive.
When a smaller wafer is used, as evidenced by ‘256 and ‘455, the apparatus is operating as the claimed “the second position is shifted from the first position to a side of the supporting portion“.
It appears Applicants are arguing the receiving portion 121 has to have a ring substantially/essentially fitting the length of the substrate as shown in Applicants’ Fig. 1. Claim 1 has not define a ring surrounding the substrate, it is note that the substantially/essentially is a relatively term, but as the substrate is not part of the apparatus, any size substrate can be used to fit “essentially as same as the length of the substrate”. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4856957 is cited for the slot 54 that allows wafer movement (Figs. 4c-4d, for example).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716